IN THE SUPREME COURT OF IOWA
                                 No. 06–1417

                             Filed July 17, 2009


STATE OF IOWA,

      Appellee,

vs.

JAMES CARSON EFFLER,

      Appellant.




      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Artis J. Reis,

Judge.



      The defendant seeks review of a ruling overruling his motion to

suppress his statements.    The court of appeals reversed the district

court. AFFIRMED BY OPERATION OF LAW.


      Angela L. Campbell of Dickey & Campbell Law Firm, PLC, for

appellant.



      Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant

Attorney General, John P. Sarcone, County Attorney, and Jeff Noble and

Frank Severino, Assistant County Attorneys, for appellee.
                                           2

TERNUS, Chief Justice.

       The State convicted James Effler of first-degree kidnapping for

taking a two-year-old girl to the men’s bathroom of the Des Moines

Central Library and sexually abusing her. Effler appealed his conviction,

claiming the district court erred in denying his motion to suppress

incriminating statements made during an interrogation after he had

requested counsel. He also asserts he was denied effective assistance of

counsel when his attorney failed to challenge the statements under the

Iowa Constitution. The Iowa Court of Appeals reversed, and we granted

further review.

       After   reviewing    the   record       and   considering   the   arguments

presented, the justices are equally divided on the issue of whether the

motion to suppress should have been granted. 1 The Iowa Code provides:

“When the supreme court is equally divided in opinion, the judgment of

the court below shall stand affirmed, but the decision of the supreme

court is of no further force or authority.” Iowa Code § 602.4107 (2009).

Because the court of appeals reversed the district court, we are faced

with contrary decisions by the lower courts.                 Therefore, we must

construe section 602.4107 to determine whether “the judgment of the
court below” that is affirmed by operation of law is the decision of the

court of appeals or that of the district court.

       To resolve this question, we are required to determine the

legislature’s intent.     IBP, Inc. v. Harker, 633 N.W.2d 322, 325 (Iowa

2001). That intent is reflected in the words chosen by the legislature.

State v. Stone, 764 N.W.2d 545, 549 (Iowa 2009). We give words their

       1Chief Justice Ternus and Justices Cady and Streit would vacate the decision of

the court of appeals and affirm the judgment of the district court. Justices Wiggins,
Hecht, and Appel would affirm the decision of the court of appeals and reverse the
judgment of the district court. Justice Baker takes no part.
                                      3

ordinary meaning, unless the legislature has defined a term or the words

have an established meaning in law.         Id.     In determining legislative

intent, we consider a statute in its entirety, Schadendorf v. Snap-On Tools

Corp., 757 N.W.2d 330, 337 (Iowa 2008), and together with other related

statutes and rules, State v. Kostman, 585 N.W.2d 209, 212 (Iowa 1998).

      We begin with an analysis of the statutory language.                The

legislature identified the object of automatic affirmance as a “judgment”

of the court below. A review of our rules of civil procedure reveals the

following definition of “judgment”: “Every final adjudication of any of the

rights of the parties in an action is a judgment.” Iowa R. Civ. P. 1.951;

accord Black’s Law Dictionary 858 (8th ed. 2004) (defining “judgment” as

“[a] court’s final determination of the rights and obligations of the parties

in a case,” and “includes an equitable decree and any order from which

an appeal lies”).   Viewing this definition in context and together with

related rules convinces us that the term “judgment” has reference to the

decision of a district court, not of the court of appeals.

      As noted the quoted definition of “judgment” appears in the rules

of civil procedure. There is no corresponding definition in the rules of

appellate procedure indicating an appellate decision is also a “judgment.”

An official comment to rule of civil procedure 1.951 discusses the issue

of when a “judgment” is appealable, again indicating the term refers to a

district court judgment. See Iowa R. Civ. P. 1.951 official cmt. Although

the word “judgment” also appears in the appellate rules, the term is used

to refer to decisions of district courts.         See, e.g., Iowa R. App. P.

6.101(1)(b) (2009) (“A notice of appeal must be filed within 30 days after

the filing of the final order or judgment.”); id. r. 6.905(2)(b)(4) (“The

appendix shall contain . . . [a] file-stamped copy of the judgment, order,

or decision in question.”). In addition, appellate courts do not enter a
                                     4

judgment on appeal; the supreme court and court of appeals remand

cases for entry of judgment by the district court.       See, e.g., State v.

Cowles, 757 N.W.2d 614, 615 (Iowa 2008) (remanding criminal case “for

entry of a judgment reinstating the mandatory minimum sentence”);

Hook v. Lippolt, 755 N.W.2d 514, 517 (Iowa 2008) (remanding civil case

“for entry of judgment in favor of the defendants”); Sheeder v. Boyette,

764 N.W.2d 778, 779 n.2 (Iowa Ct. App. 2009) (remanding civil case for

entry of a default judgment); State v. Nickens, 644 N.W.2d 38, 43 (Iowa

Ct. App. 2002) (remanding criminal case “for entry of judgment of

acquittal”). If a term used in a statute has a well-settled legal meaning,

we assume the legislature was aware of this meaning when it enacted the

statute.   Miller v. Marshall County, 641 N.W.2d 742, 748 (Iowa 2002).

Therefore, the legislature’s use of the word “judgment” clearly evidences

an intent that the district court’s decision be automatically affirmed, not

that of the court of appeals.

      Our conclusion is entirely consistent with our deflective appellate

structure, which supports the conclusion that the reference to “lower

court” in section 602.4107 refers to the district court, not the court of

appeals. The Iowa Constitution established the supreme court and its

jurisdiction. Iowa Const. art. V, §§ 1, 4. The legislature established the

court of appeals. Iowa Code § 602.5101. Under the deflective system of

review established by the legislature, the court of appeals’ jurisdiction

      is limited to those matters for which an appeal or review
      proceeding properly has been brought before the supreme
      court, and for which the supreme court pursuant to section
      602.4102 has entered an order transferring the matter to the
      court of appeals.
                                      5

Id. § 602.5103(3). Once a transfer has been made, the supreme court no

longer has jurisdiction of the matter, unless a party seeks further review

of the court of appeals decision. Id. § 602.4102(2), (4).

      After the court of appeals decides a case transferred to it by the

supreme court, a party may ask the supreme court for further review.

Id. § 602.4102(4). The filing of the application for further review stays

the judgment of the district court and the mandate of the court of

appeals pending the action of the supreme court. Id. § 602.5106(2). If

the supreme court does not grant further review, the court of appeals

decision is final.   Id.   If the supreme court grants the application for

further review, the supreme court once again obtains jurisdiction over

the matter. Id. § 602.4102(2), (4).

      When a case comes back to the supreme court on further review,

our court reviews the district court decision, not that of the court of

appeals.    This focus on further review does not mean that we

automatically vacate decisions of the court of appeals when further

review is taken. To the contrary, efficient use of judicial resources will

sometimes prompt our court to rely on the disposition made by the court

of appeals on some issues and address only those issues that merit

additional consideration.     Moreover, if upon our review of the district

court decision we come to the same conclusion as the court of appeals,

we often choose to affirm the court of appeals decision with respect to

those issues upon which there is agreement. These actions should not,

however, confuse others regarding the object of our review, which

remains the district court decision. An additional significant aspect of

our review procedure is the fact that, when we remand a case, the case is

remanded to the district court for further proceedings, not to the court of

appeals.   Consequently, based on the deflective appellate structure
                                     6

adopted by the legislature, we are firmly convinced the phrase “judgment

of the court below” as used in section 602.4107 refers to the district

court decision, the decision the supreme court is reviewing when it

grants an application for further review.

      We conclude section 602.4107 requires that, when the supreme

court is equally divided on an issue upon which the district court and

court of appeals differ, the decision of the district court is affirmed by

operation of law. Accordingly, in the case before us, the decision of the

court of appeals is vacated, and the judgment of the district court is

affirmed by operation of law pursuant to Iowa Code section 602.4107.

      AFFIRMED BY OPERATION OF LAW.

      For vacation of the court of appeals decision and affirmance of the

district court judgment, Ternus, C.J., and Cady and Streit, JJ.; for

affirmance of the court of appeals decision and reversal of the district

court judgment, Wiggins, Hecht, and Appel, JJ. Baker, J., takes no part.
                                     7

STREIT, Justice.

       I would affirm the district court’s ruling the confession was valid.

This case is simple. Effler said that he wanted a lawyer “if I go to jail.”

Since he did not go to jail before he confessed, he was not deprived of his

request for counsel.    Effler’s request for counsel was conditional and

ambiguous under the standard set forth in Davis v. United States, 512

U.S. 452, 459, 114 S. Ct. 2350, 2355, 129 L. Ed. 2d 362, 371 (1994),

and, therefore, he did not unequivocally invoke his Fifth Amendment

right to counsel.

       I. Background Facts.

       On our de novo review of the record, we find the following facts.

On the morning of October 4, 2005, Melissa Martin was babysitting J.M.,

a two-year-old girl, for the first time. Martin took J.M. to the Des Moines

Central Library. Martin stood at a fifteen-minute internet station, and

J.M. stood beside her leg. A few minutes later, Martin noticed J.M. was

no longer there and began calling out her name. One of the librarians

began a search for the child and remembered seeing Effler handing a toy

to a toddler girl. The librarian suggested checking the men’s bathroom.

Martin and the librarian rushed over to the men’s bathroom.            The

librarian tried to open it with her key, but it was locked from inside.

They started pounding on the door calling the child’s name. They heard

two “bloodcurdling” screams followed by silence. The librarian asked her

staff to call the maintenance man, who pried the lock open with a

screwdriver. Inside the bathroom, they found a shirtless Effler kneeling

next to J.M., who was completely naked. Martin picked up J.M. and ran

out.   Staff members slammed the door shut, preventing Effler from

escaping.   Two men held the door shut until the police arrived.       The
                                   8

police wrestled Effler to the floor, handcuffed him, and took him to the

Des Moines Police Station.

      At the police station, a detective interviewed Effler in a small

interview room. The detective videotaped the entire interview. See State

v. Hajtic, 724 N.W.2d 449, 456 (Iowa 2006) (encouraging the videotaping

of custodial interrogations).    The relevant part of the custodial

investigation involving Effler’s Miranda rights contained the following

exchanges between the detective and Effler:

      DETECTIVE: Okay. I’ll tell you what, did they tell you what
      your rights were, James? Do they call you Jim, James?

      EFFLER: James.

      DETECTIVE: James.

      EFFLER: They said that I am only being booked for ahh
      intoxic public right now.

      DETECTIVE: Oh.

      EFFLER: Is that true?

      DETECTIVE: I don’t -- I don’t know that you are not actually
      booked even yet. I mean there is no booking been done.

      EFFLER: So I am being released?

      DETECTIVE: Well if they book you for intox then you got to
      you know you are not gonna get released.

      EFFLER: That would be overnight.

      DETECTIVE: Usually it’s overnight judges usually let you
      out in the morning I suppose, huh.

      EFFLER: Yeah.

      DETECTIVE: You know what your rights are?

      EFFLER: You have the right to remain silent and anything
      you say can used . . .

      DETECTIVE: Mm Mmm. Used against you?

      EFFLER: Yes.
                                    9
      DETECTIVE: Um, you have the right to a lawyer, talk to a
      lawyer for advice before I ask any questions and with you
      before -- during questioning if you wish. If you can’t afford
      one, one will be appointed to you before any questioning if
      you wish. If you decide to answer questions now without a
      lawyer present, you will still have the right to stop answering
      at any time. You also have the stop right to stop answering
      at any time until you talk to a lawyer. And I will give you a
      copy of this in writing. I have read this statement of my
      rights and I understand what my rights are. I am willing to
      make a statement and answer questions. I do not want a
      lawyer at this time. I understand and know what I am
      doing.

      EFFLER: I do want a court-appointed lawyer.

      DETECTIVE: Okay.

      EFFLER: If I go to jail.

      DETECTIVE: No, let me finish this and then we’ll talk, okay?
      Okay, I got one more sentence. No promises or threats have
      been made to me and no pressure or coercion of any kind
      has been used against me. So if you want to talk to me . . .

      EFFLER: Say, sir . . .

      DETECTIVE: Yes sir.

      EFFLER: Can we go outside where I can smoke a cigarette,
      please?

      DETECTIVE: Can you hold on for a little bit?

      ....

      DETECTIVE: Okay. Okay. Here’s all those things I talked
      to you about the right to remain silent and all that, you
      remember? Well you know most of them. Do you want to
      read this, James?

      EFFLER: I already know them.

      DETECTIVE: Okay, if you want to talk to me sign there and
      we will go get a smoke and then we’ll talk in a minute.

Effler then signed a waiver of his Miranda rights, and the two left the

room so Effler could smoke a cigarette.        When they returned, the

detective asked Effler some questions, and Effler confessed to taking J.M.

to the bathroom and locking the door. He described how he took off her
                                     10

clothes, licked and rubbed her genitals, masturbated, and tried to put

his penis inside her vagina.

      The State charged Effler with first-degree kidnapping, second-

degree sexual abuse, and failure to register as a sex offender after a 2002

conviction for sexual assault in Texas. Prior to trial, Effler filed a motion

to suppress the confession on the ground the State violated his Fifth

Amendment right to counsel.        The district court denied the motion,

finding Effler’s request for counsel “conditioned upon his going to jail.”

Effler was found guilty and sentenced to life imprisonment without the

possibility of parole.

      Effler appealed, claiming the trial court erred in denying his motion

to suppress and the State denied him effective representation of counsel

for his attorney’s failure to challenge the statements under the Iowa

Constitution.    The court of appeals reversed, concluding the State

violated Effler’s Fifth Amendment right to counsel. We granted further

review.

      II. Scope of Review.

      We review constitutional claims de novo.       State v. Bumpus, 459

N.W.2d 619, 622 (Iowa 1990).

      III. Analysis.

      A. Fifth Amendment Right to Counsel. In Miranda v. Arizona,

384 U.S. 436, 473, 86 S. Ct. 1602, 1627, 16 L. Ed. 2d 694, 723 (1966),

the United States Supreme Court determined the Fifth and Fourteenth

Amendments require the police to inform a suspect he has a right to

remain silent and a right to counsel during a custodial interrogation.

Absent Miranda warnings and a valid waiver of those rights, statements

made during an interrogation are inadmissible.       Miranda, 384 U.S. at

479, 86 S. Ct. at 1630, 16 L. Ed. 2d at 726.
                                     11

      When a suspect clearly invokes his right to counsel during a

custodial   interrogation,   the   police   must   stop   questioning   him

immediately until an attorney is present. Edwards v. Arizona, 451 U.S.

477, 484, 101 S. Ct. 1880, 1884–85, 68 L. Ed. 2d 378, 386 (1981). The

request for counsel must be “unambiguous” and “unequivocal.” Davis,

512 U.S. at 459, 114 S. Ct. at 2355, 129 L. Ed. 2d at 371.

      Although a suspect need not “speak with the discrimination
      of an Oxford don,” he must articulate his desire to have
      counsel present sufficiently clearly that a reasonable police
      officer in the circumstances would understand the statement
      to be a request for an attorney.

Id. (quoting id. at 476, 114 S. Ct. at 2364, 129 L. Ed. 2d at 382 (Souter,

J., concurring in judgment)).      Thus, if a suspect clearly asks for an

attorney, questioning must stop immediately. Edwards, 451 U.S. at 484,

101 S. Ct. at 1884–85, 68 L. Ed. 2d at 386. However, questioning need

not cease “if a suspect makes a reference to an attorney that is

ambiguous or equivocal in that a reasonable officer in light of the

circumstances would have understood only that the suspect might be

invoking the right to counsel.”    Davis, 512 U.S. at 459, 114 S. Ct. at

2355, 129 L. Ed. 2d at 371. The United States Supreme Court declined

to adopt a rule requiring officers to ask clarifying questions when the

suspect’s statement is ambiguous or equivocal, although it suggested

doing so would be a good practice. Id. at 461, 114 S. Ct. at 2356, 129

L. Ed. 2d at 373.

      Under the standard set forth in Davis, federal and state courts

have found the following statements to be ambiguous or equivocal, not

sufficient to invoke the Fifth Amendment right to counsel under the

circumstances: “Maybe I should talk to a lawyer,” Id. at 462, 114 S. Ct.

at 2357, 129 L. Ed. 2d at 373; “You want to arrest me for stealing a car,
                                           12

then let me call a lawyer and I’ll have a lawyer appointed to me and,

because this is going no where.”, State v. Spears, 908 P.2d 1062, 1071

(Ariz. 1996); “If I need a lawyer, tell me now,” State v. Harris, 741 N.W.2d

1, 6 (Iowa 2007); “I think I need an attorney,” State v. Morgan, 559

N.W.2d 603, 608 (Iowa 1997); “Can I have someone else present too, I

mean    just   for   my   safety,   like    a    lawyer   like   y’all   just   said?”,

Commonwealth v. Hilliard, 613 S.E.2d 579, 585 (Va. 2005).

       In comparison, courts have determined the following statements

are unambiguous and unequivocal requests for counsel: “Can I get an

attorney right now, man?”, Alvarez v. Gomez, 185 F.3d 995, 998 (9th Cir.

1999); “We’re going to do it with a lawyer. That’s the way I got to go,”

Harris, 741 N.W.2d at 7; “Can I get a lawyer in here?”, Hilliard, 613

S.E.2d at 586.

       The United States Supreme Court has not addressed the issue of

whether a conditional request, such as Effler’s, constitutes a clear and

unequivocal request for a lawyer. There are, however, a few state court

decisions concerning conditional requests for counsel.                   In People v.

Gonzalez, 104 P.3d 98, 106 (Cal. 2005), the Supreme Court of California

held a request for a lawyer conditioned on being charged was not an

unambiguous      request    sufficient      to   invoke   the    defendant’s      Fifth

Amendment rights under Davis. When asked if he would submit to a

polygraph test, Gonzalez replied, “if for anything you guys are going to

charge me I want to talk to a public defender too, for any little thing.”

Gonzalez, 104 P.3d. at 102. The court explained,

       The conditional nature of the statement rendered it, at best,
       ambiguous and equivocal because a reasonable police officer
       in these circumstances would not necessarily have known
       whether the condition would be fulfilled since, as these
       officers explained, the decision to charge is not made by
       police. Confronted with this statement, a reasonable police
                                           13
       officer would have understood only that “the suspect might
       be invoking the right to counsel,” which is insufficient under
       Davis to require cessation of questioning.

Id. at 106 (quoting Davis, 512 U.S. at 459, 114 S. Ct. at 2355, 129 L. Ed.

2d at 371).

       The side that would reverse the trial court relies on Gonzalez to

conclude “a reasonable police officer would believe [Effler’s] words

constituted an unequivocal request for assistance of counsel in light of

the circumstances.” I disagree with their application of the case. The

other side asserts there is a difference between what the officers

questioning Gonzalez knew and what the officer questioning Effler knew.

Gonzalez wanted an attorney if he was going to be charged. Id. at 102.

As the court explained, the detectives questioning Gonzalez did not know

whether he was going to be “charged” since, in California, the police do

not make that decision. Id. at 106. Here the side that would reverse the

trial court asserts the police officer knew for certain Effler was going to

jail because of the evidence they had previously gathered before

questioning Effler, and, therefore, the condition had been fulfilled. There

is no distinction between what the detectives really knew in Gonzalez and

what the police officer knew here. In both situations, the suspect did not

clearly invoke his right to counsel.

       Further, other state courts have interpreted similar conditional

requests for counsel as ambiguous.               The Supreme Court of Arizona

determined the statement, “If I’m going to jail, I want to talk to my

lawyer,” was ambiguous and equivocal. 2 State v. Newell, 132 P.3d 833,


        2A videotape of the Arizona interrogation revealed Newell said, “I want to call my

lawyer,” while the detective was talking. State v. Newell, 132 P.3d 833, 841 (Ariz. 2006).
As the detective did not understand what Newell was saying, since they were both
talking at the same time, the detective asked him whether he was requesting a lawyer.
Id. Newell responded, “No. If I’m getting accused right now, if I’m getting charged for it
yeah, I want my lawyer.” Id. at 842 n.8. The detective then attempted to further clarify
                                            14

842 (Ariz. 2006).         The Louisiana Court of Appeals determined the

statement “I already told you everything and if this is gonna continue I’ll

just wait for a lawyer” was not an unequivocal invocation of the suspect’s

right to counsel.       State v. Genter, 872 So. 2d 552, 571 (La. Ct. App.

2004).

       Considering all of the facts and circumstances, Effler’s request for

a lawyer was insufficient to invoke his right to counsel. The side that

would reverse the trial court fails to recognize the inherent ambiguity in

Effler’s statement.        There are a few different ways to interpret the

conditional clause “if I go to jail.”          One possibility is “I want a lawyer

when I go to jail.”        Under that interpretation, Effler’s statement was

conditional and ambiguous. He wanted a lawyer if and when he went to

jail. At the time of the interrogation and at the time Effler made that

statement, he was not in jail, and no charges had been filed against him.

He was seated at a table across from a detective and drinking a can of

pop. His statement did not indicate he wanted a lawyer at that moment.

As the condition of going to jail had not been fulfilled, the conditional

nature of the request rendered it ambiguous.

       Another interpretation of Effler’s statement is “I want a lawyer if I

am going to jail.” Even under this interpretation, it is arguable whether

the condition had been fulfilled. Surely, the detective knew Effler was

going to jail. However, it is unclear whether Effler himself knew he was

going to jail after the interrogation. Effler thought he was being booked

for public intoxication, and the detective told him “well if they book you

_____________________________
whether Newell wanted a lawyer. Id. Newell then said something like “I’m willing,”
followed by something unintelligible, and then he said, “If I’m going to jail, I want to talk
to my lawyer.” Id. Using an abuse of discretion standard in reviewing the superior
court’s decision, the Arizona Supreme Court did not analyze why the statement was
ambiguous but simply concluded “a reasonable officer would not consider [the
statements] unequivocal.” Id. at 842.
                                       15

for intox, then . . . you’re not going to get released.”       However, the

detective also indicated he was not sure whether Effler was going to be

booked for public intoxication. It could be argued the condition “if I’m

going to jail” had been satisfied at the time Effler requested counsel,

since Effler was indeed going to jail after the conclusion of the interview.

However, to establish the condition of Effler’s request for an attorney (i.e.

jail) had been satisfied requires changing the word “go” to “going.” Such

a change expands the meaning of Effler’s statement.

          The very fact that we have to dissect Effler’s statement and engage

in an in-depth discussion to determine exactly what he meant by “if I go

to jail” indicates his statement was ambiguous, and it is uncertain

whether “a reasonable police officer in the circumstances would

understand the statement to be a request for an attorney.” Davis, 512

U.S. at 459, 114 S. Ct. at 2355, 129 L. Ed. 2d at 371. As a couple of

different interpretations of Effler’s statement “I do want a court-

appointed lawyer . . . if I go to jail” are possible, it is unclear whether

Effler was invoking his right to counsel.        A reasonable police officer

under these circumstances would have understood only that Effler

“might be invoking the right to counsel.” Id. Officers have no obligation

to stop questioning an individual who makes an ambiguous or equivocal

request for an attorney. Id. at 461–62, 114 S. Ct. at 2356, 129 L. Ed. 2d

at 373. Thus, Effler did not effectively invoke his Fifth Amendment right

to counsel, and the detective was permitted to continue questioning

Effler.

          According to the interpretation of the side that would reverse the

trial court, Effler’s statement means, “If you think I’m going to jail, I want

an attorney.”      This interpretation suggests that if a suspect expresses

interest in a lawyer (however ambiguous), then the interrogation must
                                            16

cease.        That standard would encompass statements that the United

States Supreme Court and other state supreme courts have held

ambiguous. See, e.g., Davis, 512 U.S. at 462, 114 S. Ct. at 2357, 129

L. Ed. 2d at 373 (“Maybe I should talk to a lawyer.”); Spears, 908 P.2d at

1071 (“You want to arrest me for stealing a car, then let me call a lawyer

and I’ll have a lawyer appointed to me and, because this is going no

where.”); Harris, 741 N.W.2d at 6 (“If I need a lawyer, tell me now.”);

Hilliard, 613 S.E.2d at 585 (“Can I have someone else present too, I mean

just for my safety, like a lawyer like y’all just said?”). The side that would

reverse the trial court would have the police become mentalists and

interpret what suspects say into what they should be saying.

         Here the detective understood Effler’s request for counsel as

conditional. When Effler stated he wanted counsel “if I go to jail,” the

detective was not required to stop questioning him. As Effler’s statement

did not meet the standard of clarity set forth in Davis, he did not invoke

his Fifth Amendment right to counsel.             Effler subsequently signed the

Miranda waiver form and confessed. Because he did not unambiguously

and unequivocally request counsel, his statements made after signing

the Miranda waiver form are admissible.              I would vacate the court of

appeals and affirm the district court.

         B.    Ineffective Assistance of Counsel.           Effler also contends he

was denied effective representation based on his attorney’s failure to

challenge the statements under the Iowa Constitution. To succeed on a

claim     of    ineffective    assistance   of   counsel,    the   defendant   must

demonstrate “(1) counsel failed to perform an essential duty, and (2)

prejudice resulted.”          State v. Lane, 743 N.W.2d 178, 183 (Iowa 2007).

“We recognize that an attorney need not be a ‘crystal gazer’ who can

predict future changes in established rules of law in order to provide
                                    17

effective assistance to a criminal defendant.” State v. Schoelerman, 315

N.W.2d 67, 72 (Iowa 1982); see also Snethen v. State, 308 N.W.2d 11, 16

(Iowa 1981) (holding counsel was not ineffective for failing to raise an

issue contrary to established case law).

      Effler was not denied effective assistance of counsel when his

attorney failed to challenge the admissibility of his statement under the

Iowa Constitution.    Iowa Const. art. I, § 9.       We have previously

determined that clarifying questions are not required under article I,

section 9 of the Iowa Constitution.      State v. Morgan, 559 N.W.2d 603,

609 (Iowa 1997).

             As a final challenge to the confession evidence, Morgan
      asks this court to impose, under the due process clause of
      the Iowa Constitution, a requirement that police must ask
      clarifying questions when faced with an equivocal request to
      consult with counsel . . . . Requiring law enforcement
      personnel . . . to ask such clarifying questions [is an issue]
      that may be argued both pro and con as [a] matter[] of public
      policy. We are confident, however, that such procedures are
      in no way mandated by any provision in the Iowa
      Constitution. We reject Morgan’s contention that they are.

Id. at 609. At the time we decided Morgan, Hawaii had already decided to

require clarifying questions, and several law review articles had been
published criticizing Davis. See State v. Hoey, 881 P.2d 504, 523 (Hawaii

1994) (holding the Hawaii Constitution requires police to “cease all

questioning or seek non-substantive clarification of the suspect’s

request” when the suspect “makes an ambiguous or equivocal request for

counsel during custodial interrogation”); Tom Chen, Davis v. United

States:   “Maybe I Should Talk to a Lawyer” Means Maybe Miranda is

Unraveling, 23 Pepp. L. Rev. 607 (1996); Constantine Athanas, Equivocal

Requests for an Attorney: Caveat Emptor Comes to the Fifth Amendment,

45 Emory L. J. 673 (1996).
                                     18

      In his appellate brief, Effler argues the right to counsel under

article I, section 10 of the Iowa Constitution is “applicable under the due

process provision of article I, section 9 of the Iowa Constitution.” See

Iowa Const. art. I, § 10. However, the right to counsel under article I,

section 10 is not applicable to Effler’s situation. Under article I, section

10 of the Iowa Constitution, “In all criminal prosecutions . . . the accused

shall have a right . . . to have the assistance of counsel.” This provision

of the Iowa Constitution is substantially the same as the Sixth

Amendment of the United States Constitution. Compare Iowa Const. art.

I, § 10, with U.S. Const. amend. VI; see also Doerflein v. Bennett, 259

Iowa 785, 790, 145 N.W.2d 15, 18 (1966) (stating “[s]ection 10 of Article I

of the Iowa Constitution contains substantially the same provisions” as

the Sixth Amendment).      Cases involving whether the police must ask

clarifying questions when a suspect equivocally invokes his Fifth

Amendment right to counsel have been decided under the Fifth

Amendment and its state equivalents, not the Sixth Amendment and its

state equivalents. See, e.g., Hoey, 881 P.2d at 523; State v. Risk, 598

N.W.2d 642, 647 (Minn. 1999).

      We have determined that the Sixth Amendment attaches upon the

initiation of adversarial criminal proceedings, generally by formal charge,

arraignment, preliminary hearing, information, or indictment.        State v.

Peterson, 663 N.W.2d 417, 426 (Iowa 2003); see also State v. Johnson,

318 N.W.2d 417, 432 (Iowa 1982). In Iowa, an information or indictment

must be filed in order to prosecute indictable offenses. Iowa R. Crim. P.

2.4 (2). “ ‘An arrest by itself, with or without a warrant, falls far short of

an official accusation by the state against the arrested individual.’ ”

Johnson, 318 N.W.2d at 434 (quoting Lomax v. Alabama, 629 F.2d 413,

416 (5th Cir. 1980)). The right to counsel under the Iowa Constitution
                                      19

also attaches after the accused has received counsel.           See State v.

Newsom, 414 N.W.2d 354, 358–59 (Iowa 1987).

       As article I, section 10 of the Iowa Constitution is not applicable to

Effler’s situation, and as we have already ruled that article I, section 9

does not require police to ask clarifying questions, Effler was not denied

effective representation of counsel when his attorney failed to challenge

his statements under the Iowa Constitution. I would affirm the judgment

of the district court.

       IV. Conclusion.

       I would vacate the court of appeals and affirm the trial court.

Effler’s   request   for   counsel   was   conditional,   and   he   did   not

unambiguously and unequivocally invoke his Fifth Amendment right to

counsel.

       Ternus, C.J., and Cady, J., join this opinion.
                                    20

WIGGINS, Justice.

      I would write to reverse the trial court. We have said:

      The requirement that police officers advise suspects of their
      Miranda rights is more than a mere procedural nicety or
      legal technicality. The police must take the giving of the
      Miranda warnings seriously and must not presume that
      suspects “are already aware of what rights they possess prior
      to being questioned.”

State v. Ortiz, 766 N.W.2d 244, 251 (Iowa 2009) (quoting United States v.

San Juan-Cruz, 314 F.3d 384, 389 (9th Cir. 2002)) (citation omitted).

The opinion writing to affirm the district court decision applies Miranda

as a mere formality simply relying on cases from other jurisdictions

where similar language was used by a defendant in requesting counsel.

That is how it made this a simple case. Such an approach fails in my

view to apply the proper analysis under the specific facts of this case—

whether “a reasonable officer in light of the circumstances would have

understood” the statement to be a request for an attorney.        Davis v.

United States, 512 U.S. 452, 459, 114 S. Ct. 2350, 2355, 129 L. Ed. 2d

362, 371 (1994). A proper analysis leads to only one conclusion: this

court should reverse the district court decision, suppress Effler’s

statements, affirm the court of appeals, and order a new trial.

      I. Analysis.

      A.   Fifth Amendment Right to Counsel.         In Davis, the United

States Supreme Court explored what a suspect must do to invoke his

right to counsel in a custodial setting under the Federal Constitution.

There the Supreme Court held a suspect must unambiguously request

the assistance of counsel to trigger the right to counsel under Edwards v.

Arizona, 451 U.S. 477, 484–85, 101 S. Ct. 1880, 1885, 68 L. Ed. 2d 378,

386 (1981).   Id.    The test of whether a suspect has unambiguously

asserted his right to counsel is whether “a reasonable officer in light of
                                     21

the circumstances would have understood” the statement to be a request

for an attorney. Id. (emphasis added).

         Although I have no quarrel with the facts as set forth in the

opinion written to affirm the district court, I believe that opinion omits

other important facts that shed light on the circumstances surrounding

Effler’s statement. Prior to interviewing Effler, the detective went to the

library to interview the witnesses to get an idea of what had transpired

there.    By the time he began interviewing Effler, the detective clearly

knew from his investigation that the witnesses had found Effler shirtless,

kneeling next to the naked two-year old in the locked bathroom at the

library. When he began the interview, the detective also knew Effler was

a registered sex offender who would be booked for the crimes he

committed at the library and sent to jail as soon as the interrogation

ended.

         In determining whether the State has violated a person’s federal

constitutional rights, a reviewing court cannot simply analyze a few

words out of context and search for ambiguity through linguistic

acrobatics.    As anybody who speaks the English language knows, just

about any word, or group of words, in isolation, may be made to look

ambiguous.       Thus, under Davis, the court must ask—whether a

reasonable police officer, in light of the circumstances, would believe that

a suspect unequivocally requested the assistance of counsel.

         The State claims Effler’s request, “I do want a court-appointed

lawyer. . . . If I go to jail,” was conditional and did not constitute a clear

and unequivocal request for a lawyer.         Although the United States

Supreme Court has not addressed the issue of whether a conditional

request such as Effler’s constitutes a clear and unequivocal request for a

lawyer, the Supreme Court of California has addressed conditional
                                      22

requests for counsel under the Davis analysis. People v. Gonzalez, 104

P.3d 98, 105–06 (Cal. 2005).

      In Gonzalez, the detectives questioned the defendant concerning

the murder of a police officer. Id. at 101. After waiving his rights, the

defendant denied he shot the officer. Id. The detectives then asked the

defendant if he would take a lie detector test to reconcile the defendant’s

denial with the evidence the defendant was involved with the shooting.

Id. At that point, the defendant said,

      “That um, one thing I want to ask you to that, if for anything
      you guys are going to charge me I want to talk to a public
      defender too, for any little thing. Because my brother-in-law
      told me that if they’re trying to charge you for this case you
      might as well talk to a public defender and let him know
      cause they can’t [Untranslatable].”

Id. at 102. In response to this statement, a detective explained to the

defendant that they were going to book him for the murder and continue

to investigate the case.   Id.   If the investigation showed the defendant

was not involved in the murder, the detective would let the defendant go.

Id.   Another detective told the defendant, “ ‘[A]n arrest is not a

prosecution; you hear me?’ ” Id. The defendant responded, “ ‘Yes, sir.’ ”

Id. The next day the defendant admitted he shot the officer. Id.

      The defendant moved to suppress the statements he made

regarding shooting the officer because the detectives took his statements

in violation of his Miranda rights.      Id. at 102–03.   At the suppression

hearing, the detectives testified they understood the defendant’s

reference to a public defender to mean the defendant’s brother-in-law

told him “if ‘he was charged with a crime, did he want to have the

services of a public defender.’ ”     Id. at 103.      The detectives further

testified that they explained to the defendant the distinction of being

arrested and being charged with a crime.         Id.   None of the detectives
                                    23

interpreted the defendant’s statement as a request for an attorney, but

rather the defendant’s reaffirmance that he had a right to an attorney if

he wanted one. Id.

      The   California   court   found   the   defendant’s   request   to   be

conditional; “he wanted a lawyer if he was going to be charged.” Id. at

106. The court explained,

      The conditional nature of the statement rendered it, at best,
      ambiguous and equivocal because a reasonable police officer
      in these circumstances would not necessarily have known
      whether the condition would be fulfilled since, as these
      officers explained, the decision to charge is not made by
      police. Confronted with this statement, a reasonable officer
      would have understood only that “the suspect might be
      invoking the right to counsel,” which is insufficient under
      Davis to require cessation of questioning.

Id. (quoting Davis, 512 U.S. at 459, 114 S. Ct. at 2355, 129 L. Ed. 2d at

371). Moreover, the California court considered the defendant’s lack of a

request for counsel after the detectives explained to him the difference

between being arrested and being charged in deciding the defendant did

not unequivocally request the immediate presence of an attorney before

he would answer any more questions. Id.

      Applying the Davis and Gonzalez analysis to the facts of the

present case, I would find a reasonable police officer would believe

Effler’s words constituted an unequivocal request for assistance of

counsel in light of the circumstances. The first significant circumstance

in this case is the fact that Effler and the detective were involved in a

conversation.   They were not exchanging pithy telegrams.        As anyone

who has ever read a transcript of their own oral conversation with

another person knows, we use language patterns in oral communications

that we would never consider using in written form. In particular, oral

communication is ordinarily more polite and less emphatic than is the
                                      24

case with written communication.           Further, in oral conversations,

participants tend to incorporate what the other party has previously said

when continuing the conversation as a sign of politeness, respect, and

understanding.

      The   second    significant   circumstance     is   the   nature   of   the

conversation between the detective and Effler just prior to Effler’s

statement requesting a court-appointed attorney.          Only a few seconds

before Effler made his request he asked the detective if he was going to

be released. In response to that question the detective told Effler that in

all likelihood he would spend a night in jail on an intoxication charge. It

would have been obvious to a reasonable police officer that Effler used

this fresh piece of information to further the conversation when he

stated, “I do want a court appointed lawyer. . . . If I go to jail.”

      No reasonable detective would believe that Effler, through the

added words “If I go to jail,” was expressing the view that a court-

appointed attorney would provide more effective assistance in the

confines of a jail cell than in the police interrogation room. Instead, a

reasonable police officer, in light of the circumstance of the officer’s

previous statement about jail, would believe that Effler was just building

on the prior police comment when he requested the assistance of counsel

as part of his oral conversation.

      Gonzalez supports our finding that Effler had effectively invoked

his right to counsel. In Gonzalez, the court held that the purportedly

conditional request of the defendant was ambiguous because a

reasonable police officer would not have known if the State was going to

charge the defendant with murder.          Id.   In this case, however, the

detective told Effler that he was going to be held in jail at least overnight.

Effler was responding to a statement made by the officer, not introducing
                                    25

ambiguity, when he added the phrase “If I go to jail.” Additionally, at the

time Effler made the statement, the detective knew that after the

interview he was going to book Effler and send him to jail for the crimes

Effler committed at the library.    Unlike in Gonzalez, the interrogating

officer knew that Effler was going to jail. Accordingly, I would find the

district court erred in failing to suppress all the statements made by

Effler after he requested the assistance of counsel.

      B. Harmless Error. The State contends that even if the district

court should have granted Effler’s motion to suppress, the district court

committed harmless error when it denied the motion.             To establish

harmless error when a defendant’s constitutional rights have been

violated, the State must “ ‘prove beyond a reasonable doubt that the

error complained of did not contribute to the verdict obtained.’ ” State v.

Walls, 761 N.W.2d 683, 686 (Iowa 2009) (quoting State v. Peterson, 663

N.W.2d 417, 431 (Iowa 2003)).

      The jury found Effler guilty of kidnapping in the first degree. To

prove Effler guilty of kidnapping in the first degree, the State must show

“the person kidnapped, as a consequence of the kidnapping, suffers

serious injury, or is intentionally subjected to torture or sexual abuse.”

Iowa Code § 710.2 (2005).       Regarding the element that a defendant

intentionally subjects a person to torture or sexual abuse, the evidence

at trial was that the child was discovered naked in the bathroom and the

defendant did not have his shirt on. While the child was confined in the

bathroom, witnesses heard the scream of a child.

      After the incident, the medical director of the Regional Child

Protection Center examined the child.       Although the comprehensive

sexual abuse assessment did not reveal that the child was sexually

abused, it did reveal redness on her genitalia.        The examiner testified
                                    26

irritation from urine, bladder infection, diaper rash, irritation from

wearing a diaper, or trauma could have caused the redness. She was

unable to determine the cause of the redness.

      This testimony, without Effler’s statements, may have been enough

to convict Effler of kidnapping in the first degree. However, I cannot say

that the State proved beyond a reasonable doubt that Effler’s improperly

admitted confession that he took off her clothes, licked and rubbed her

genitalia, masturbated, and tried to put his penis inside her vagina did

not contribute to the verdict obtained.     Thus, I would hold Effler is

entitled to a new trial.

      C. Ineffective Assistance of Counsel. Effler alleges he received

ineffective assistance of counsel for his counsel’s failure to challenge the

admissibility of his statements under the Iowa Constitution. I need not

reach this issue because I would find the violation of his Fifth

Amendment rights under the Federal Constitution requires that he

receive a new trial.

      II. Conclusion.

      I would reverse the district court and affirm the court of appeals

decision.   Although Effler’s request for counsel might, if taken out of

context, be viewed as conditional, I believe it must be viewed as

unequivocal when considered in light of the circumstances in which it

was expressed. As the detective had told Effler he was going to jail, and

the detective knew he would send Effler to jail as soon as the

interrogation ended for the crimes he committed at the library, the court

should conclude Effler invoked his Fifth Amendment right to counsel.

      Hecht and Appel, JJ., join this opinion.
                                       27

APPEL, Justice (specially concurring).

         I concur with the opinion of Justice Wiggins in this case. I write

separately to emphasize the need for criminal counsel to explore

thoroughly the possibility that this court will approach the Iowa

Constitution in a different fashion than the United States Supreme Court

approaches parallel provisions of the Federal Constitution. Indeed, this

case demonstrates why this court should exercise its independent

judgment under the Iowa Constitution and not necessarily follow the

majority of the United States Supreme Court.

         Thirty years ago, Justice William Brennan, Jr., wrote a seminal

article in the pages of the Harvard Law Review. See William J. Brennan,

Jr., State Constitutions and the Protection of Individual Rights, 90 Harv. L.

Rev. 489 (1977). In that article, Justice Brennan urged the development

of   a    body   of   state   constitutional   law   independent   of   federal

interpretation. Id. at 502. Since the article’s publication, a large body of

state constitutional law has emerged in which state courts have charted

an independent path in interpreting provisions of state constitutions that

are identical or similar to provisions of the Federal Constitution. See,

e.g., Hans A. Linde, The State and the Federal Courts in Governance: Vive

la Différence!, 46 Wm. & Mary L. Rev. 1273 (2005); Robert K. Fitzpatrick,

Neither Icarus Nor Ostrich: State Constitutions as an Independent Source

of Individual Rights, 79 N.Y.U. L. Rev. 1833 (2004); William J. Brennan,

Jr., The Bill of Rights and the States: The Revival of State Constitutions as

Guardians of Individual Rights, 61 N.Y.U. L. Rev. 535 (1986).

         This court in recent years has been willing to forge its own course

on state constitutional interpretation. For example, we have refused to

follow the Supreme Court in adopting a good faith exception to the

exclusionary rule in the context of an illegal search under the Iowa
                                    28

Constitution. See State v. Cline, 617 N.W.2d 277, 285–93 (Iowa 2000),

overruled on other grounds by State v. Turner, 630 N.W.2d 601, 606 n.2

(Iowa 2001). Cline represents an unmistakable message to defendants

and their lawyers that this court is prepared to depart from the

precedents of the Supreme Court on major issues of constitutional law.

This message of independence was reinforced in Racing Association of

Central Iowa v. Fitzgerald, 675 N.W.2d 1, 4–5 (Iowa 2004) [hereinafter

RACI II], when we refused to follow a unanimous opinion of the Supreme

Court regarding the federal Equal Protection Clause when we were called

upon to apply the equal protection clause under our state constitution.

We have recently stated in plain terms that we jealously guard our right

and duty to differ in appropriate cases from the interpretation of federal

constitutional provisions.   State v. Wilkes, 756 N.W.2d 838, 842, n.1

(Iowa 2008).

      In light of our jealously guarded right and duty to differ in our

interpretation of state constitutional provisions, counsel should be

attentive to the possibility that we might not follow Supreme Court

precedent in cases involving the interpretation of the Iowa Constitution.

Instead of following the approach of the Supreme Court, we might

fashion an independent state rule based, in whole or in part, upon a

dissenting opinion of the Supreme Court, upon an alternate approach

utilized by other state supreme courts under state constitutional

provisions similar to Iowa’s, upon analysis of law found in the academic

literature, or upon our collective constitutional common sense distilled

from law, logic, and experience. When a defendant has a potential claim

under both the United States and Iowa Constitutions, counsel should

ordinarily scour these sources to determine if there is a solid legal basis

for asserting an independent interpretation of the Iowa Constitution
                                       29

which would be more beneficial to the accused than is available under

the Federal Constitution.

      In raising a constitutional claim under the state constitution,

counsel should do more than simply cite the correct provision of the Iowa

Constitution. When fashioning an interpretation of a state constitutional

provision independent of federal case law, the adjudicative process is

best advanced on reasoned argument which has been vetted through the

adversarial process. As a result, because of our prudential concern that

the issue may not be fully illuminated without a developed record and

briefing,   we   generally   decline   to   consider   an   independent   state

constitutional standard based upon a mere citation to the applicable

state constitutional provision. Id.; In re Det. of Garren, 620 N.W.2d 275,

280 n.1 (Iowa 2000).

      This case classically illustrates the need to explore an independent

analysis under the state constitution.        A question lurking behind this

case is whether this court would today follow the approach of Davis v.

United States, 512 U.S. 452, 114 S. Ct. 2350, 129 L. Ed. 2d 362 (1994),

in interpreting the Iowa Constitution. In Davis, a bare majority of the

United States Supreme Court decided that law enforcement had no

obligation to clarify an ambiguous request for counsel made by an

accused in custody after he had provided a valid waiver of his right to

counsel under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16

L. Ed. 2d 694 (1966). Davis, 512 U.S. at 459, 114 S. Ct. at 2355, 129

L. Ed. 2d at 371–72.         The majority declined to adopt the position

advocated by the Department of Justice and other law enforcement

authorities that when a suspect ambiguously requests a right to counsel,

law enforcement must ask clarifying questions with the sole purpose of
                                   30

resolving the ambiguity. Id. at 461, 114 S. Ct. at 2356, 129 L. Ed. 2d at

373.

       Justice Souter, joined by three colleagues, wrote a powerful

dissent. He wrote that the majority approach would penalize those with

poor English, those who were woefully ignorant, and those who were

intimidated by the custodial setting. Id. at 469–70, 114 S. Ct. at 2360–

61, 129 L. Ed. 2d at 378 (Souter, J., dissenting). Regarding the need for

clarity, Justice Souter questioned the majority approach, noting the

distinction between a clear and an ambiguous request for counsel, as

this case powerfully demonstrates, is not always apparent. Id. at 474

n.7, 114 S. Ct. at 2363 n.7, 129 L. Ed. 2d at 381 n.7. Justice Souter

made the common sense observation that if an ambiguity did emerge, it

should be resolved not by a police officer, but by the person “most

competent to resolve the ambiguity,” namely, the suspect himself. Id. at

475, 114 S. Ct. at 2363, 129 L. Ed. 2d at 381–82.

       This court followed the majority approach in Davis in interpreting

the Iowa Constitution in State v. Morgan, 559 N.W.2d 603, 608 (Iowa

1997). I question Morgan’s continued vitality. Morgan is a conclusory

opinion with no analysis of the underlying issue. It rests solely upon the

authority of Davis, a 5–4 decision.     Further, it was decided at a time

when this court routinely adopted federal constitutional precedent as a

basis for decisions under the Iowa Constitution.      Since Morgan was

decided, this court has demonstrated in Cline and RACI II a greater

willingness to depart from federal precedents on important state

constitutional questions than it had shown in the past.

       Further, a large and growing body of academic and judicial writing

has emerged sharply critical of Davis. The literature suggests that the

approach in Davis is inconsistent with Miranda, lacks clarity, makes
                                    31

important constitutional rights turn on linguistic finery, employs

selective literalism not found in other branches of criminal law, and

disproportionately impacts members of lower socioeconomic classes.

See, e.g., David Aram Kaiser & Paul Lufkin, Deconstructing Davis v.

United States, Intention and Meaning in Ambiguous Requests for Counsel,

32 Hastings Const. L.Q. 737, 756–58 (2005); Peter M. Tiersma &

Lawrence M. Solan, Cops and Robbers: Selective Literalism in American

Criminal Law, 38 Law & Soc’y Rev. 229, 249 (2004); Wayne D. Holly,

Ambiguous Invocations of the Right to Remain Silent:         A Post-Davis

Analysis and Proposal, 29 Seton Hall L. Rev. 558, 591 (1998).

      In addition, after Morgan was decided, two state supreme courts

refused to follow Davis under their respective state constitutions or

common law in cogent opinions.      See State v. Risk, 598 N.W.2d 642,

648–49 (Minn. 1999); State v. Chew, 695 A.2d 1301, 1318 (N.J. 1997).

Some courts, while unwilling to confront the majority opinion in Davis

directly, have held that Davis applies only where an accused has first

made a valid waiver, and then sought to retract it.      See, e.g., United

States v. Cheely, 36 F.3d 1439, 1448 (9th Cir. 1994); State v. Collins, 937

So. 2d 86, 92 (Ala. Crim. App. 2005); Freeman v. State, 857 A.2d 557,

572–73 (Md. Ct. Spec. App. 2004); State v. Leyva, 951 P.2d 738, 745

(Utah 1997).

      Counsel below did not claim that Effler’s interrogation violated the

state constitution, but relied solely on the applicable provisions of the

federal constitution. As a result, the question on appeal is whether the

failure to rely on the state constitution amounts to ineffective assistance

of counsel. In order to establish ineffective assistance of counsel, Effler

must show that his lawyer failed to perform an essential duty and that

he was prejudiced by the inadequate representation. State v. Lane, 743
                                       32

N.W.2d 178, 183 (Iowa 2007). While there is a strong presumption of

counsel’s competence, Osborn v. State, 573 N.W.2d 917, 922 (Iowa 1998),

that presumption is not absolute or irrebutable.

      In considering whether counsel’s failure to raise an issue amounts

to ineffective assistance, we have stated that counsel is not required to

be a “crystal gazer” to predict changes in law. State v. Schoelerman, 315

N.W.2d 67, 72 (Iowa 1982).         At the same time, however, we have also

stated that the test of ineffective assistance of counsel “is whether a

normally competent attorney could have concluded that the question . . .

was not worth raising.”      Id.   We used the latter standard in State v.

Graves, 668 N.W.2d 860, 881–82 (Iowa 2003), to determine that counsel

should   have   challenged     prosecutorial   use   of   “liar”   and   similar

phraseology to brand a criminal defendant notwithstanding prior

unfavorable precedent of this court.        Although there was no direct

authority on the precise issue to be overcome, as in this case, Graves

stands for the proposition that a competent lawyer must stay abreast of

legal developments.

      It appears that there are three members of this six-member court

who would decline to find that counsel was ineffective for failing to

challenge the continued vitality of Morgan or to distinguish Morgan on

the ground that it applies only where law enforcement first obtains a

valid waiver of Miranda rights. As a result, these three members do not

reach the issue of whether Morgan was rightly decided or can be

distinguished from this case. In light of this unusual posture, I do not

specifically determine whether counsel’s failure to seek to overturn or

distinguish Morgan amounts to ineffective assistance.              I regard it

sufficient to simply state that I am generally committed to the values

inherent in Miranda and regard Morgan as wobbly precedent that may
                                       33

not survive a direct attack in light of my review of Justice Souter’s

dissent in Davis, the validity of alternate approaches by other state

supreme courts that have considered the issue, the academic literature

that is sharply critical of Davis, the evolving precedent of this court

departing from United States Supreme Court jurisprudence, and my view

of the proper constitutional balance between the needs of the State and

the rights of the accused.

       Until the issue of the continued vitality of Morgan is resolved, law

enforcement might consider Justice O’Connor’s suggestion in Davis that

even   if   clarification   of   ambiguous   requests   for   counsel   is   not

constitutionally required, follow-up questioning designed solely to resolve

any ambiguity before questioning continues represents good policy.

Davis, 512 U.S. at 461, 114 S. Ct. at 2356, 129 L. Ed. 2d at 373.

       Further, implementation of a policy of clarifying ambiguous

requests will lessen the risk of a reversal should a majority of this court

ultimately abandon the conclusory acceptance of Davis, overrule Morgan,

develop its own independent approach that rejects the majority position

in Davis, and require law enforcement officers to clarify ambiguous

invocations of constitutional rights by accuseds in police custody.

       Wiggins and Hecht, JJ., join this opinion.